IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-93,773-01, 93,773-02 & 93,773-03


                        EX PARTE TODD RANON PARIS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. C-297-W012117-1590830-A, C-297-W012118-1590832-A &
                           C-297-W012119-559445-A
                       IN THE 297TH DISTRICT COURT
                          FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In 2021 in Tarrant County, Applicant

pleaded guilty to two charges of aggravated assault and was sentenced to 5 years’ imprisonment. In

1990 in Dallas County, Applicant pleaded guilty to two charges of theft from a person and was

sentenced to 65 years. Applicant now challenges the loss of “street time” on his 1990 offenses

following the revocation of mandatory supervision release.

       Applicant filed the -01 and -02 applications under the cause numbers for his 2021
                                                                                                       2

convictions. Because he has filed these applications on the wrong cause numbers, they must be

dismissed. Applicant filed the -03 application under the cause number for one of his 1990 Dallas

County convictions, but he filed it with the district clerk in Tarrant County instead of the clerk of the

convicting court in Dallas County. Tex. Code Crim. Proc. Art. 11.07 § 3(b). This application must

also be dismissed. These dismissals will not prevent Applicant from re-filing his claim under the

correct cause numbers and in the correct county.

Filed: JULY 27, 2022
Do Not Publish